This is the same cause dealt with in the opinion of this Court filed May 10, 1917, wherein motion to quash the alternative writ of mandamus was granted with leave to the Attorney General to amend the alternative writ to conform to the principles stated in our opinion reported under the title: State, ex rel., Attorney General v. Florida Coast Line Canal 
Transportation Co., 73 Fla. 1006, 75 Sou. Rep. 582, L.R.A. 1917F 776.
An amendment to the alternative writ of mandamus was thereafter applied for and allowed. Answer to the amended alternative writ was thereupon filed, motion to strike which was denied by this Court on July 25, 1918. After this a demurrer to the answer was filed and the cause is now pending in this Court on that demurrer.
Subsequent to the last step taken in this cause the relator Attorney General, Hon. Van. C. Swearingen, has *Page 89 
ceased to hold that office. No intimation by succeeding Attorneys General has been given that it is the desire of any of them that either shall be substituted as relator and the cause proceeded with to judgment on the pending pleadings. Under the circumstances this Court holds that the present cause should be deemed abandoned and shall stand dismissed by this Court at the end of thirty days from this date, unless the present Attorney General shall by appropriate petition request that he be substituted as relator in the cause, and that the cause be proceeded with on the pleadings in his name.
Ordered accordingly.
WHITFIELD, ELLIS and BROWN, J. J., concur.
DAVIS, C. J. and TERRELL and BUFORD, J. J., disqualified.